Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment filed on 01/03/2022. Claims 1-4, 9-12, 17-19, and 21 are pending. Claims 1, 4, 9, 12, 17, and 21 have been amended. Claims 5-8, 13-16, and 20 have been canceled.

Response to Arguments
There were no particular arguments presented in the Applicant Arguments and Remarks submitted on 01/03/2022.

Claim Rejections - 35 USC § 112
Claims 1, 9, 17, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 17, and 21 recite the limitation: “a predetermined work.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, the claims 1, 9, 17, and 21 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-12, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus comprising: 
a device configured to perform a predetermined work; 
a plurality of first sensor devices configured to qenerate first sensor data of the device; 
a second sensor device configured to generate second sensor data of the device; 
a memory; 
a processor coupled to the memory and the processor configured to execute a process; and 
a display device configured to display a result of a process executed by the processor, 
the process comprises: 
obtaining the first sensor data generated by the plurality of first sensor devices; 
generating a probability distribution with respect to each of the plurality of first sensor devices, based on the first sensor data for machine learning, and storing the probability distribution in the memory; 
calculating a difference degree among each group of the probability distributions, and storing the difference degree in the memory; 
generating a probability model by synthesizing a group of which the difference degree is less than a threshold into a single probability distribution, multiplying each coefficient with each of the probability distributions, and adding resulting probability distributions to each other, and storing the probability model in the memory; 
generating, by utilizing the machine learning, a standard for abnormality determination from the probability model, and storing the standard in the memory; 
obtaining the second sensor data generated by the second sensor device;  
determining whether abnormality occurs in second sensor data for determining obtained from the plurality of sensor devices, on a basis of a relationship between the standard for abnormality determination generated by the processor and the second sensor data for determining; and 
when the abnormality occurs in the determining, determining that an abnormality occurs in the predetermined work of the device, and transmitting a result of the determining to the display device, 
the display device displays the result of the determining.  

Claim 9 is copied below, with the limitations belonging to an abstract idea being underlined.
A method comprising: 
obtaining first sensor data generated by a plurality of first sensor devices configured to generate the first sensor data of a device configured to perform a predetermined work; 
generating a probability distribution with respect to each of the plurality of first sensor devices, based on the first sensor data for machine learning, and storing the probability distribution in a memory; 
calculating a difference degree among each group of the probability distributions, and storing the difference degree in the memory; 
generating a probability model by synthesizing a group of which the difference degree is less than a threshold into a single probability distribution, multiplying each coefficient with each of the probability distributions, and adding resulting probability distributions to each other, and storing the probability model in the memory; 
generating, by utilizing the machine learning, a standard for abnormality determination from the probability model, and storing the standard in the memory; 
obtaining second sensor data generated by a second sensor device configured to generate the second sensor data of the device; 
determining whether abnormality occurs in the second sensor data for determining obtained from the plurality of sensor devices, on a basis of a relationship between the standard for abnormality determination and the second sensor data for determining; and 
when the abnormality occurs in the determining, determining that an abnormality occurs in the predetermined work of the device, and transmitting a result of the determining to a display device, 
displaying the result of the determining in the display device.  

Claim 17 is copied below, with the limitations belonging to an abstract idea being underlined.
A computer-readable, non-transitory medium storing a program that causes a computer to execute a process, the process comprising:
obtaining first sensor data generated by a plurality of first sensor devices configured to generate the first sensor data of a device configured to perform a predetermined work; 
generating a probability distribution with respect to each of the plurality of first sensor devices, based on the first sensor data for machine learning, and storing the probability distribution in a memory; 
calculating a difference degree among each group of the probability distributions, and storing the difference degree in the memory; 
generating a probability model by synthesizing a group of which the difference degree is less than a threshold into a single probability distribution, multiplying each coefficient with each of the probability distributions, and adding resulting probability distributions to each other, and storing the probability model in the memory; 
generating, by utilizing the machine learning, a standard for abnormality determination from the probability model, and storing the standard in the memory;
obtaining second sensor data generated by a second sensor device configured to generate the second sensor data of the device; 
determining whether abnormality occurs in second sensor data for determining obtained from the plurality of sensor devices, on a basis of a relationship between the standard for abnormality determination and the second sensor data for determining; and
when the abnormality occurs in the determining, determining that an abnormality occurs in the predetermined work of the device, and transmitting a result of the determining to a display device, 
displaying the result of the determining in the display device.  

Claim 21 is copied below, with the limitations belonging to an abstract idea being underlined.
A system comprising: 
a device configured to perform a predetermined work; 
a plurality of first sensor devices configured to generate first sensor data of the device; 
a second sensor device configured to generate second sensor data of the device; 
an information processing apparatus coupled to the plurality of first sensor devices and the second sensor device and including a memory and a processor coupled to the memory and the processor configured to execute a process, the process comprising: 
obtaining the first sensor data generated by the plurality of first sensor devices,
generating a probability distribution with respect to each of the plurality of first senor devices, based on the first sensor data for machine learning, and storing the probability distribution in the memory, 
calculating a difference degree among each group of the probability distributions, and storing the difference degree in the memory, 
generating a probability model by synthesizing a group of which the difference degree is less than a threshold into a single probability distribution, multiplying each coefficient with each of the probability distributions, and adding resulting probability distributions to each other, and storing the probability model in the memory; 
generating, by utilizing the machine learning, a standard for abnormality determination from the probability model, and storing the standard in the memory;
obtaining the second sensor data generated by the second sensor device;  
determining whether abnormality occurs in second sensor data for determining obtained from the plurality of sensor devices, on a basis of a relationship between the standard for abnormality determination generated by the processor and the second sensor data for determining; and 
when the abnormality occurs in the determining, determining that an abnormality occurs in the predetermined work of the device, and transmitting a result of the determining to a display device, 
wherein the display device displays the result of the determining.   
In Claim 1, the additional elements such as “device”, “memory”, “processor”, “display”, and “sensor” are recited at a high level of generality and are not qualified as particular machines. The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to computer or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
 Similar limitations of claims 9, 17, and 21 are also generically recited and represent extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical filed, and, therefore, do not integrate the judicial exception into a practical application. Moreover, the applicant did not present specific arguments with regards to existing 35 U.S.C. 101 (practical application).
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the underlined steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT'L 573 U. S._(2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing. (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea. (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete. Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, Claims 1, 9, 17, and 21 are rejected under the 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Dependent claims 2-8, 10-16, and 18-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).
Therefore, Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Allowable Subject Matter
If the 101 rejection would be overcome, the claims 1-20 would be allowable. The closest prior art is JP2017215765A to Akihiro et al. Akihiro teaches an apparatus, comprising a memory and a processor coupled to the memory, generating a probability distribution with respect to a sensor using a mixture distribution model, and the abnormality determination from the probability model. The reference of Akihiro does not teach generating the probability distributions with respect to multiple devices. Specifically, the limitation "calculating a difference degree among each group of the probability distributions; generating a probability model by synthesizing a group of which the difference degree is less than a threshold into a single probability distribution, multiplying each coefficient with each of the probability distributions, and adding resulting probability distributions to each other".

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863